DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I claims 1-8 in the reply filed on 10/18/2021 is acknowledged.  The traversal is on the ground(s) that there would be no search burden because the examiner in the international PCT examined all the claims.  This is not found persuasive because the performance of the PCT examiner does not reflect the search burden when interpreting the claims as a US application. Under PCT guidelines, an interpretation of product by process may or may not include the limitations of the process. In contrast, for a US application, the scope of the product by process is not limited by the method of making and only requires the same product to be formed. 
The requirement is still deemed proper and is therefore made FINAL.
Allowable Subject Matter
	Claims 1-8 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Regarding claim 1,
	LI et al. (US 2015/0357628) teaches a method of making a lithium rich electrode plate by mixing ceramic (inorganic) particles into a melted lithium [0020]. The mixture is [0016]. However, the reference does not teach extruding and rolling the mixture into composite ribbon.
KAUN et al. (US 4,324,846) teaches that a lithium and metal alloy composition can be cast or extruded into a desired shape column 7 lines 65-68. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to extrude a lithium metal alloy (composite) into a desired form. The KAUN reference still does not teach rolling the extruded lithium-aluminum alloy (composite).
BRANDT et al. (US 2016/0160320) teaches extruding and rolling an aluminum-lithium alloy [0007]. The reference specifically teaches belt casting as a technique for processing [0016] which can be considered an extrusion step with a rolling step. Belt casting incorporates an extrusion step in which molten material is directed between two belts that cool the extrudate. The examiner notes that the reference is directed to alloys for the aerospace industry by making the aluminum-lithium alloy that is less dense and with increased elasticity. 
Even if the combination is made, the references still do not teach the pre-rolled thickness of the extrudate or the claimed fourth step of assembling a lithium metal-inorganic composite layer by placing the composite thin film onto a negative electrode.
	Additional pertinent prior art includes HARAGUCHI (JP 05-251090 from IDS) teaches making a mixture of melted lithium with metal (inorganic) powder abstract. The mixture is installed into a cup and pressed into a thin sheet abstract. Formation of the sheet is considered to be a casting and pressing method. The reference similarly does not teach forming the sheet by extruding and rolling.  

Quayle Action
This application is in condition for allowance except for the following formal matters: 
Withdrawn claims 9 and 10 need to be canceled.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712